Citation Nr: 1721195	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right eye disability other than embedded, non-reactive conjunctival foreign bodies with cataracts and limbus scar.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran provided testimony before the undersigned during a videoconference hearing in December 2014.  A transcript of that hearing is of record.

In an April 2015 decision, the Board recharacterized the issues on appeal, in pertinent part, as follows: 1) entitlement to service connection for embedded, non-reactive conjunctival foreign bodies, right eye; 2) entitlement to service connection for scar, limbus, right eye; and 3) entitlement to service connection for a bilateral eye disability other than right eye embedded non-reactive conjunctival foreign bodies and right eye scar, limbus.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board granted service connection for the first two issues, and remanded the third issue for further development. 

The Agency of Original Jurisdiction (AOJ) thereafter awarded service connection for right eye embedded, non-reactive conjunctival foreign bodies with cataracts and limbus scar.  In an October 2015 Supplemental Statement of the Case (SSOC),  the AOJ denied service connection for a left eye disability but did not address service connection for a right eye disability other than embedded, non-reactive conjunctival foreign bodies with cataracts and limbus scar.  Accordingly, to ensure proper adjudication of the appeal, the Board has bifurcated the right and left eye claims as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

In the April 2015 remand, the Board requested opinions on the etiology of any current eye disability (other than right eye embedded, non-reactive conjunctival foreign bodies with cataracts and limbus scar), and whether the Veteran has or has had any disability manifested by floaters or decreased night vision since his December 2009 claim.  

The Veteran was provided with A VA examination in September 2015.  However, the examiner did not address the Veteran's reported floaters or decreased night vision as requested, nor did she provide any rationale as to why any diagnosed eye disabilities were not due to service or had not been caused or aggravated by the Veteran's service-connected right eye disabilities.  Therefore a remand for an addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then refer the claims file to the September 2015 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner is requested to address the following: 

(a)  The Veteran has credibly reported that he has floaters and must be careful driving at night due to impaired night vision.  See December 2014 Board Hearing Transcript, p. 4.  Is this reflective of an eye disability other than those diagnosed in your September 2015 VA examination report?  If so, please identify the disability.

(b)  For diagnosed (1) left eye cataract; (2) bilateral dispersion syndrome; (3) left eye macular degeneration; (4) left eye vitreoretinal tuft; (5) left eye pterygium; and (6) any eye disability identified in section (a) above, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability: 

(A) had its onset in service or is otherwise related to service, including as result of the Veteran's in-service right eye injury and subsequent surgery;  

(B) is causally related to the Veteran's service-connected right eye disability (embedded, non-reactive conjunctival foreign bodies with cataracts and limbus scar); or

(C) has been aggravated (worsened) by Veteran's service-connected right eye disability (embedded, non-reactive conjunctival foreign bodies with cataracts and limbus scar).?

A separate opinion must be rendered for each diagnosed eye disability noted above, and each such opinion must include a robust rationale.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided.

3.  Then, after taking any development deemed necessary, readjudicate the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


